Case 1:20-cv-00216-MSM-PAS Document 173-9 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 1 of 5 PageID #: 10324




                          Exhibit A
Case 1:20-cv-00216-MSM-PAS     Document
          Case 1:20-cv-10617-WGY         173-9 44
                                     Document  <fontFiled
                                                     color=teal>(Case Participants)</font>
                                                          04/04/20 Page 1 of 4
                      Filed 06/14/20 Page 2 of 5 PageID #: 10325


                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

  ___________________________________
                                     )
  MARIA ALEJANDRA CELIMEN SAVINO,    )
  JULIO CESAR MEDEIROS NEVES,        )
  and all those similarly situated,  )
                                     )
                      Petitioners,   )
                                     )
            v.                       )                    CIVIL ACTION
                                     )                    NO. 20-cv-10617-WGY
  STEVEN J. SOUZA,                   )
                                     )
                      Respondent.    )
  ___________________________________)


  YOUNG, D.J.                                                      April 4, 2020

                                         ORDER

         As set forth at the hearing on April 3, 2020, it is hereby

  Ordered:

         1.    Upon release by respondent of Hayk Khachatyan, Kokou

  Aziabo, Srikalathan Rohan, Firdavs Salakhidinov, Ruben

  Poghosyan, and Marcio De Sauza, the petition with respect these

  individuals is MOOT.

         2.    The Court grants bail to Henry Urbina Rivas, Robson

  Maria-De Oliveira, and Jervis Vernon pending resolution of the

  habeas corpus petition, upon all bail conditions deemed

  appropriate and imposed by ICE, and the following additional

  terms and conditions as to each of them: (a) release only to an

  acceptable custodian; (b) such custodian will pick the releasee
Case 1:20-cv-00216-MSM-PAS     Document
          Case 1:20-cv-10617-WGY         173-9 44
                                     Document  <fontFiled
                                                     color=teal>(Case Participants)</font>
                                                          04/04/20 Page 2 of 4
                      Filed 06/14/20 Page 3 of 5 PageID #: 10326


  up outside the facility by car;            (c) releasee will be taken from

  the facility to the place of residence previously identified to

  ICE (ICE shall notify the state and local law enforcement

  authorities about their presence and thee details of their bail

  status); (d) releasees are to be fully quarantined for 14 days

  from date leaving facility to the residence; (e) during and

  after the 14-day quarantine, releasees will remain under house

  arrest, without electronic monitoring, and shall not to leave

  the residence for any reason save to attend immigration

  proceedings or attend to their own medical needs should those

  needs be so severe that they have to go to a doctor’s office or

  hospital (in which case they shall notify ICE as soon as

  practicable of their medical necessity); (f) releasees are not

  to be arrested by ICE officers unless: (i) upon probable cause a

  warrant is issued by a United States Magistrate Judge or United

  States District Judge that they have violated any terms of their

  bail, or (ii) there is a final order of removal making them

  presently removable from the United States within two weeks. The

  Court may, sua sponte or on motion of the parties, modify or

  revoke the bail provided herein.

         3.   Bail is DENIED without prejudice to Mohamad Bassyouni

  subject to resubmission by petitioners' counsel of a more

  detailed request.



                                           [2]
Case 1:20-cv-00216-MSM-PAS     Document
          Case 1:20-cv-10617-WGY         173-9 44
                                     Document  <fontFiled
                                                     color=teal>(Case Participants)</font>
                                                          04/04/20 Page 3 of 4
                      Filed 06/14/20 Page 4 of 5 PageID #: 10327


          4.   The Court continues its consideration of bail for

  Gerson McGlashin.        Respondent shall by the 5:00 p.m. April 6,

  2020, provide a detailed explanation to the Court of how ICE

  intends to execute the final removal order within the next two

  weeks.

          5.   The Court continues its consideration of bail for

  Jesse Maina. Petitioner shall by Friday, April 10, 2020 provide

  the Court with a detailed plan of where he would reside,

  with whom, and who would be the custodian.

          6.   The parties shall by 4:00 pm, Saturday, April 4, 2020,

  submit, a single list (if possible) of 50 detainee names without

  regard to groupings previously identified by the Court.                   If no

  list is provided, or multiple lists are provided, then the Court

  will select its own list by 4:00 pm on Sunday, April 5,

  2020.    The Court proposes, if possible, to review ten petitions

  for bail per day beginning Tuesday, April 7, 2020, and

  continuing Wednesday, Thursday, Friday and Monday of the

  following week.       As soon as practicable before each hearing

  date, the Court requests the parties submit briefing as to each

  detainee’s circumstances relevant to the Court’s bail

  determination.

          7. The proposed stipulated Protective Order (ECF No. 39-1)

  is adopted as submitted. All parties are bound by the protective

  order, including the parties in the related matter.

                                           [3]
Case 1:20-cv-00216-MSM-PAS     Document
          Case 1:20-cv-10617-WGY         173-9 44
                                     Document  <fontFiled
                                                     color=teal>(Case Participants)</font>
                                                          04/04/20 Page 4 of 4
                      Filed 06/14/20 Page 5 of 5 PageID #: 10328


         8. Counsel for Darcy McMenamin and Gerardo Portillo shall

  by 12:00 noon on Monday April 6, 2020 notify the Court of their

  response to the respondent’s counsel’s proposal in the related

  action and whether that matter is resolved.

         9.   The 48-hour notification order issued in this action

  (ECF No. 22) does not apply to those voluntarily released by

  respondent in paragraph 1, supra, as the petition is moot as to

  those individuals, but it remains in effect as to those

  individuals granted bail by this Court and all other class

  members.




         SO ORDERED.



                                                      __/s/ William G. Young__
                                                      WILLIAM G. YOUNG
                                                      DISTRICT JUDGE




                                           [4]
